Exhibit 10.12

 

SUBSCRIPTION AGREEMENT

 

SUBSCRIPTION AGREEMENT, dated as of [         ], 2004 (the “Agreement”), between
LHP Holding Corp., a Delaware corporation (the “Company”), and the purchaser
whose name appears on the signature page hereof (the “Purchaser”).  Capitalized
terms used in this Agreement and not defined herein shall have the meaning
ascribed to such terms in the LHP Holding Corp. 2004 Restricted Stock Plan.

 

W I T N E S S E T H:

 

WHEREAS, the Board has adopted the Plan to provide officers and key employees of
the Company and the Subsidiaries with opportunities to purchase shares of Common
Stock;

 

WHEREAS, the terms of the offering (the “Offering”) of the shares of Common
Stock to the Purchaser and the other purchasers are set forth in a Confidential
Offering Memorandum, dated [         ], 2004 (as supplemented from time to time,
the “Offering Memorandum”), a copy of which has been furnished to the Purchaser;

 

WHEREAS, the Purchaser desires to subscribe for and purchase from the Company
pursuant to the Plan the aggregate number of shares of Common Stock set forth on
the signature page hereof (each a “Share” and, collectively, the “Shares”) on
the terms and conditions set forth herein and in the Plan; and

 

WHEREAS, the Company desires to sell the Shares to the Purchaser on the terms
and conditions set forth herein and in the Plan.

NOW, THEREFORE, to implement the foregoing and in consideration of the mutual
agreements contained herein, the parties hereto hereby agree as follows:


 


1.             PURCHASE AND SALE OF COMMON STOCK.


 


(A)           PURCHASE OF COMMON STOCK.  SUBJECT TO THE TERMS AND CONDITIONS OF
THIS AGREEMENT, THE PURCHASER HEREBY SUBSCRIBES FOR AND SHALL PURCHASE, AND THE
COMPANY SHALL SELL TO THE PURCHASER, THE SHARES AT A PURCHASE PRICE OF $2.37 PER
SHARE (THE “PURCHASE PRICE”), AT THE CLOSING PROVIDED FOR IN SECTION 2(A)
HEREOF.  THE SHARES PURCHASED HEREUNDER ARE BEING ISSUED PURSUANT TO AND IN
ACCORDANCE WITH THE PLAN AND, AS SUCH, ARE SUBJECT IN ALL RESPECTS TO THE PLAN,
ALL OF THE TERMS OF WHICH ARE MADE A PART OF AND INCORPORATED INTO THIS
AGREEMENT.  IN THE EVENT OF ANY CONFLICT BETWEEN ANY TERM OF THIS AGREEMENT AND
THE TERMS OF THE PLAN, THE TERMS OF THE PLAN SHALL CONTROL.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY IN THIS AGREEMENT, THE COMPANY SHALL HAVE NO OBLIGATION
TO SELL ANY COMMON STOCK TO (I) ANY PERSON WHO IS NOT AN EMPLOYEE OF THE

 

1

--------------------------------------------------------------------------------


 


COMPANY OR ANY SUBSIDIARY AT THE TIME SUCH COMMON STOCK IS TO BE SOLD, OR (II)
ANY PERSON WHO IS A RESIDENT OF A JURISDICTION IN WHICH THE SALE OF COMMON STOCK
TO SUCH PERSON WOULD CONSTITUTE A VIOLATION OF THE SECURITIES, “BLUE SKY” OR
OTHER LAWS OF SUCH JURISDICTION.


 


(B)           CONSIDERATION.  SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT, THE PURCHASER SHALL DELIVER TO THE COMPANY AT THE CLOSING (AS DEFINED
BELOW) IMMEDIATELY AVAILABLE FUNDS IN AN AMOUNT EQUAL TO THE AGGREGATE PURCHASE
PRICE FOR THE SHARES SET FORTH ON THE SIGNATURE PAGE HEREOF.

 

2.             Closing.


 


(A)           TIME AND PLACE.  EXCEPT AS OTHERWISE AGREED BY THE COMPANY AND THE
PURCHASER IN WRITING, THE CLOSING (THE “CLOSING”) OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT SHALL BE HELD AT THE OFFICES OF DEBEVOISE &
PLIMPTON, 919 THIRD AVENUE, NEW YORK, NEW YORK AT 10:00 A.M. (NEW YORK TIME) ON
OR ABOUT [       ], 2004.


 


(B)           DELIVERY BY THE COMPANY.  AT THE CLOSING, THE COMPANY SHALL
DELIVER TO THE PURCHASER A STOCK CERTIFICATE REGISTERED IN THE PURCHASER’S NAME
AND REPRESENTING THE SHARES, WHICH CERTIFICATE SHALL BEAR THE LEGENDS SET FORTH
IN SECTION 3(B).


 


(C)           DELIVERY BY THE PURCHASER.  AT THE CLOSING, THE PURCHASER SHALL
DELIVER TO THE COMPANY (I) THE CONSIDERATION REFERRED TO IN SECTION 1(B), AND
(II) A JOINDER TO THE STOCKHOLDERS AGREEMENT, EXECUTED BY THE PURCHASER.

 

3.             Purchaser’s Representations, Warranties and Covenants.


 


(A)           INVESTMENT INTENTION.  THE PURCHASER REPRESENTS AND WARRANTS THAT
THE PURCHASER IS ACQUIRING THE SHARES SOLELY FOR THE PURCHASER’S OWN ACCOUNT FOR
INVESTMENT AND NOT WITH A VIEW TO OR FOR SALE IN CONNECTION WITH ANY
DISTRIBUTION THEREOF.  THE PURCHASER AGREES THAT THE PURCHASER WILL NOT,
DIRECTLY OR INDIRECTLY, OFFER, TRANSFER, SELL, PLEDGE, HYPOTHECATE OR OTHERWISE
DISPOSE OF ANY OF THE SHARES (OR SOLICIT ANY OFFERS TO BUY, PURCHASE OR
OTHERWISE ACQUIRE OR TAKE A PLEDGE OF ANY SHARES), EXCEPT IN COMPLIANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND THE RULES AND
REGULATIONS OF THE SECURITIES AND EXCHANGE COMMISSION (THE “COMMISSION”)
THEREUNDER, AND IN COMPLIANCE WITH APPLICABLE STATE AND FOREIGN SECURITIES OR
“BLUE SKY” LAWS.  THE PURCHASER FURTHER UNDERSTANDS, ACKNOWLEDGES AND AGREES
THAT NONE OF THE SHARES MAY BE TRANSFERRED, SOLD, PLEDGED, HYPOTHECATED OR
OTHERWISE DISPOSED OF (I) UNLESS THE PROVISIONS OF SECTION 4, AND THE APPLICABLE
PROVISIONS OF THE AGREEMENT (INCLUDING, BUT NOT LIMITED TO, THE PLAN AS
INCORPORATED BY REFERENCE HEREIN) AND THE STOCKHOLDERS AGREEMENT SHALL HAVE BEEN
COMPLIED WITH OR HAVE EXPIRED, (II) UNLESS (A) SUCH DISPOSITION IS PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, (B) THE PURCHASER
SHALL HAVE DELIVERED TO THE COMPANY AN OPINION OF COUNSEL, WHICH OPINION AND
COUNSEL SHALL BE

 

2

--------------------------------------------------------------------------------


 


REASONABLY SATISFACTORY TO THE COMPANY, TO THE EFFECT THAT SUCH DISPOSITION IS
EXEMPT FROM THE PROVISIONS OF SECTION 5 OF THE SECURITIES ACT, OR (C) A
NO-ACTION LETTER FROM THE COMMISSION, REASONABLY SATISFACTORY TO THE COMPANY,
SHALL HAVE BEEN OBTAINED WITH RESPECT TO SUCH DISPOSITION, AND (III) UNLESS SUCH
DISPOSITION IS PURSUANT TO REGISTRATION UNDER ANY APPLICABLE STATE AND FOREIGN
SECURITIES LAWS OR AN EXEMPTION THEREFROM.


 


(B)           LEGENDS.  THE PURCHASER ACKNOWLEDGES THAT THE CERTIFICATE OR
CERTIFICATES REPRESENTING THE SHARES SHALL BEAR AN APPROPRIATE LEGEND, WHICH
WILL INCLUDE, WITHOUT LIMITATION, THE FOLLOWING LANGUAGE:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE TERMS AND
CONDITIONS OF A SUBSCRIPTION AGREEMENT, DATED AS OF [          ], 2004, AS
AMENDED FROM TIME TO TIME, AND A STOCKHOLDERS AGREEMENT, DATED AS OF MAY 27,
2004, BY AND AMONG THE COMPANY AND CERTAIN STOCKHOLDERS OF THE COMPANY, AS
AMENDED FROM TIME TO TIME, AND NEITHER THIS CERTIFICATE NOR THE SHARES
REPRESENTED BY IT ARE ASSIGNABLE OR OTHERWISE TRANSFERABLE EXCEPT IN ACCORDANCE
WITH THE PROVISIONS OF SUCH SUBSCRIPTION AGREEMENT AND SUCH STOCKHOLDERS
AGREEMENT, COPIES OF WHICH ARE ON FILE WITH THE SECRETARY OF THE COMPANY.”

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY STATE OR FOREIGN SECURITIES
LAWS AND MAY NOT BE TRANSFERRED, SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE
DISPOSED OF UNLESS (i) (A) SUCH DISPOSITION IS PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS AMENDED, (B) THE
HOLDER HEREOF SHALL HAVE DELIVERED TO THE COMPANY AN OPINION OF COUNSEL, WHICH
OPINION AND COUNSEL SHALL BE REASONABLY SATISFACTORY TO THE COMPANY, TO THE
EFFECT THAT SUCH DISPOSITION IS EXEMPT FROM THE PROVISIONS OF SECTION 5 OF SUCH
ACT OR (C) A NO-ACTION LETTER FROM THE SECURITIES AND EXCHANGE COMMISSION,
REASONABLY SATISFACTORY TO COUNSEL FOR THE COMPANY, SHALL HAVE BEEN OBTAINED
WITH RESPECT TO SUCH DISPOSITION AND (ii) SUCH DISPOSITION IS PURSUANT TO
REGISTRATION UNDER ANY APPLICABLE STATE AND FOREIGN SECURITIES LAWS OR AN
EXEMPTION THEREFROM.”


 


(C)           SECURITIES LAW MATTERS.  THE PURCHASER ACKNOWLEDGES RECEIPT OF
ADVICE FROM THE COMPANY THAT (I) THE SHARES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OR ANY STATE OR FOREIGN SECURITIES OR “BLUE SKY” LAWS, (II) IT IS
NOT ANTICIPATED THAT THERE WILL


 

3

--------------------------------------------------------------------------------


 


BE ANY PUBLIC MARKET FOR THE SHARES, (III) THE SHARES MUST BE HELD INDEFINITELY
AND THE PURCHASER MUST CONTINUE TO BEAR THE ECONOMIC RISK OF THE INVESTMENT IN
THE SHARES UNLESS THE SHARES ARE SUBSEQUENTLY REGISTERED UNDER THE SECURITIES
ACT AND SUCH STATE OR FOREIGN LAWS OR AN EXEMPTION FROM REGISTRATION IS
AVAILABLE, (IV) RULE 144 PROMULGATED UNDER THE SECURITIES ACT (“RULE 144”) IS
NOT PRESENTLY AVAILABLE WITH RESPECT TO SALES OF SECURITIES OF THE COMPANY AND
THE COMPANY HAS MADE NO COVENANT TO MAKE RULE 144 AVAILABLE, (V) WHEN AND IF THE
SHARES MAY BE DISPOSED OF WITHOUT REGISTRATION IN RELIANCE UPON RULE 144, SUCH
DISPOSITION CAN GENERALLY BE MADE ONLY IN LIMITED AMOUNTS IN ACCORDANCE WITH THE
TERMS AND CONDITIONS OF SUCH RULE, (VI) THE COMPANY DOES NOT PLAN TO FILE
REPORTS WITH THE COMMISSION OR MAKE INFORMATION CONCERNING THE COMPANY PUBLICLY
AVAILABLE UNLESS REQUIRED TO DO SO BY LAW OR BY THE TERMS OF ITS FINANCING
AGREEMENTS (AS DEFINED BELOW), (VII) IF THE EXEMPTION AFFORDED BY RULE 144 IS
NOT AVAILABLE, SALES OF THE SHARES MAY BE DIFFICULT TO EFFECT BECAUSE OF THE
ABSENCE OF PUBLIC INFORMATION CONCERNING THE COMPANY, (VIII) A RESTRICTIVE
LEGEND IN THE FORM HERETOFORE SET FORTH SHALL BE PLACED ON THE CERTIFICATES
REPRESENTING THE SHARES AND (IX) A NOTATION SHALL BE MADE IN THE APPROPRIATE
RECORDS OF THE COMPANY INDICATING THAT THE SHARES ARE SUBJECT TO RESTRICTIONS ON
TRANSFER SET FORTH IN THIS AGREEMENT (INCLUDING, BUT NOT LIMITED TO, THE PLAN AS
INCORPORATED BY REFERENCE HEREIN) AND, IF THE COMPANY SHOULD IN THE FUTURE
ENGAGE THE SERVICES OF A STOCK TRANSFER AGENT, APPROPRIATE STOP-TRANSFER
RESTRICTIONS WILL BE ISSUED TO SUCH TRANSFER AGENT WITH RESPECT TO THE SHARES.


 


(D)           COMPLIANCE WITH RULE 144.  IF ANY OF THE SHARES ARE TO BE DISPOSED
OF IN ACCORDANCE WITH RULE 144, THE PURCHASER SHALL TRANSMIT TO THE COMPANY AN
EXECUTED COPY OF FORM 144 (IF REQUIRED BY RULE 144) NO LATER THAN THE TIME SUCH
FORM IS REQUIRED TO BE TRANSMITTED TO THE COMMISSION FOR FILING AND SUCH OTHER
DOCUMENTATION AS THE COMPANY MAY REASONABLY REQUIRE TO ASSURE COMPLIANCE WITH
RULE 144 IN CONNECTION WITH SUCH DISPOSITION.


 


(E)           ABILITY TO BEAR RISK; ACCESS TO INFORMATION.  THE PURCHASER
REPRESENTS AND WARRANTS THAT (I) THE FINANCIAL SITUATION OF THE PURCHASER IS
SUCH THAT HE CAN AFFORD TO BEAR THE ECONOMIC RISK OF THE SHARES FOR AN
INDEFINITE PERIOD, (II) THE PURCHASER CAN AFFORD TO SUFFER THE COMPLETE LOSS OF
THE PURCHASER’S INVESTMENT IN THE SHARES, AND (III) THE PURCHASER HAS RECEIVED
AND CAREFULLY REVIEWED THE OFFERING MEMORANDUM, EACH OF THE ATTACHMENTS TO THE
OFFERING MEMORANDUM (INCLUDING, BUT NOT LIMITED TO, THE PLAN AND THE
STOCKHOLDERS AGREEMENT), EACH DOCUMENT INCORPORATED BY REFERENCE INTO THE
OFFERING MEMORANDUM, AND THE OTHER MATERIALS FURNISHED TO THE PURCHASER IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY.


 


(F)            INVESTOR STATUS.  THE PURCHASER REPRESENTS AND WARRANTS THAT, AS
OF THE DATE HEREOF, THE PURCHASER (I) (A) HAS A PRE-EXISTING PERSONAL OR
BUSINESS RELATIONSHIP WITH THE COMPANY OR ANY OF ITS MANAGERS, OFFICERS,
CONTROLLING PERSONS OR MANAGERS, OR (B) BY REASON OF THE PURCHASER’S BUSINESS OR
FINANCIAL EXPERIENCE OR THE BUSINESS OR FINANCIAL EXPERIENCE OF THE PURCHASER’S
PROFESSIONAL ADVISORS WHO ARE UNAFFILIATED WITH AND WHO ARE


 

4

--------------------------------------------------------------------------------


 


NOT COMPENSATED, DIRECTLY OR INDIRECTLY, BY THE COMPANY OR ANY AFFILIATE
THEREOF, THE PURCHASER COULD BE REASONABLY ASSUMED TO HAVE THE CAPACITY TO
EVALUATE THE RISKS OF AN INVESTMENT IN THE SHARES AND TO PROTECT THE PURCHASER’S
INTERESTS IN CONNECTION WITH THE PURCHASE OF THE SHARES HEREUNDER, AND (II) IS
AN OFFICER OR EMPLOYEE OF THE COMPANY OR ANY SUBSIDIARY.  THE TERM “PREEXISTING
PERSONAL OR BUSINESS RELATIONSHIP” INCLUDES, BUT IS NOT LIMITED TO, ANY
RELATIONSHIP CONSISTING OF PERSONAL OR BUSINESS CONTACTS OF A NATURE AND
DURATION SUCH AS WOULD ENABLE A REASONABLY PRUDENT PURCHASER TO BE AWARE OF THE
CHARACTER, BUSINESS ACUMEN AND GENERAL BUSINESS AND FINANCIAL CIRCUMSTANCES OF
THE PERSON WITH WHOM SUCH RELATIONSHIP EXISTS


 


(G)           RESTRICTIONS ON SALE UPON PUBLIC OFFERING.  THE PURCHASER AGREES
THAT, IN THE EVENT THAT THE COMPANY FILES A REGISTRATION STATEMENT UNDER THE
SECURITIES ACT WITH RESPECT TO AN UNDERWRITTEN PUBLIC OFFERING OF ANY SHARES OF
ITS CAPITAL STOCK, THE PURCHASER WILL NOT EFFECT ANY PUBLIC SALE (INCLUDING A
SALE UNDER RULE 144) OR DISTRIBUTION OF ANY SHARES OF COMMON STOCK (OTHER THAN
AS PART OF SUCH UNDERWRITTEN PUBLIC OFFERING) DURING THE 20 DAYS PRIOR TO AND
THE 180 DAYS AFTER THE EFFECTIVE DATE OF SUCH REGISTRATION STATEMENT.


 


(H)           SECTION 83(B) ELECTION.  THE PURCHASER AGREES THAT, WITHIN 20 DAYS
AFTER THE CLOSING, THE PURCHASER SHALL GIVE NOTICE TO THE COMPANY AS TO WHETHER
OR NOT THE PURCHASER HAS MADE OR WILL MAKE AN ELECTION PURSUANT TO SECTION 83(B)
OF THE CODE, WITH RESPECT TO THE SHARES PURCHASED AT SUCH CLOSING, AND
ACKNOWLEDGES THAT THE PURCHASER WILL BE SOLELY RESPONSIBLE FOR ANY AND ALL TAX
LIABILITIES PAYABLE BY THE PURCHASER IN CONNECTION WITH THE PURCHASER’S PURCHASE
AND RECEIPT OF THE SHARES OR ATTRIBUTABLE TO THE PURCHASER’S MAKING OR FAILING
TO MAKE SUCH AN ELECTION.


 


4.             CALL RIGHTS UPON AND AFTER TERMINATION OF EMPLOYMENT.


 


(A)           FIRST CALL RIGHT.  IF THE PURCHASER’S EMPLOYMENT WITH THE COMPANY
AND ANY SUBSIDIARY THAT EMPLOYS THE PURCHASER IS TERMINATED FOR ANY REASON
WHATSOEVER, THE COMPANY SHALL HAVE THE RIGHT (THE “FIRST CALL RIGHT”) TO
REPURCHASE UP TO THAT NUMBER OF SHARES EQUAL TO THE NUMBER OF SHARES MULTIPLIED
BY A FRACTION, THE NUMERATOR OF WHICH SHALL EQUAL FOUR MINUS THE NUMBER OF FULL
YEARS FROM [          ] TO THE EMPLOYMENT TERMINATION DATE (BUT NOT LESS THAN
ZERO), AND THE DENOMINATOR OF WHICH SHALL EQUAL FOUR, AND SHALL HAVE 90 DAYS
DURING WHICH TO GIVE NOTICE IN WRITING TO THE PURCHASER (OR THE PURCHASER’S
ESTATE) OF ITS ELECTION TO EXERCISE OR NOT TO EXERCISE SUCH RIGHT, IN WHOLE OR
IN PART.  SUBJECT TO SECTION 6(C), THE AGGREGATE PURCHASE PRICE FOR THE SHARES
PURCHASED PURSUANT TO THIS SECTION 4(A) SHALL EQUAL THE LOWER THEIR AGGREGATE
PURCHASE PRICE AND THEIR AGGREGATE FAIR MARKET VALUE AS THE DATE OF SUCH
TERMINATION DATE.  IF THE COMPANY FAILS TO GIVE NOTICE THAT IT INTENDS TO
EXERCISE SUCH RIGHT WITHIN THE PERIOD SPECIFIED OR THE COMPANY GIVES NOTICE THAT
IT DOES NOT INTEND TO EXERCISE SUCH RIGHT OR THAT IT INTENDS TO EXERCISE SUCH
RIGHT WITH RESPECT TO ONLY A PORTION OF THE SHARES SUBJECT TO THE FIRST CALL
RIGHT, THE PURCHASER (OR THE PURCHASER’S ESTATE) SHALL BE ENTITLED TO RETAIN THE
SHARES


 

5

--------------------------------------------------------------------------------


 


WHICH COULD HAVE BEEN ACQUIRED ON EXERCISE THEREOF, SUBJECT TO ALL OF THE
PROVISIONS OF THE AGREEMENT (INCLUDING, BUT NOT LIMITED TO, THE PLAN AS
INCORPORATED BY REFERENCE HEREIN, THE SECOND CALL RIGHT, AND THE POST-EMPLOYMENT
CALL RIGHT, THE STOCKHOLDERS AGREEMENT AND ANY OTHER AGREEMENT TO WHICH SUCH
COMMON STOCK IS SUBJECT.  ALL PURCHASES PURSUANT TO THE FIRST CALL RIGHT BY THE
COMPANY SHALL BE IN THE MANNER PRESCRIBED BY SECTION 4(D) HEREOF.


 


(B)           SECOND CALL RIGHT.  IF THE PURCHASER’S EMPLOYMENT WITH THE COMPANY
AND ANY SUBSIDIARY THAT EMPLOYS THE PURCHASER IS TERMINATED (I) FOR CAUSE AT ANY
TIME, OR (II) FOR ANY OTHER REASON DURING THE SIX YEAR PERIOD BEGINNING FROM
[          ], THE COMPANY SHALL HAVE THE RIGHT (THE “SECOND CALL RIGHT”) TO
REPURCHASE UP TO THAT NUMBER OF SHARES WHICH ARE NO LONGER SUBJECT TO THE FIRST
CALL RIGHT, AND SHALL HAVE 90 DAYS DURING WHICH TO GIVE NOTICE IN WRITING TO THE
PURCHASER (OR THE PURCHASER’S ESTATE) OF ITS ELECTION TO EXERCISE OR NOT TO
EXERCISE SUCH RIGHT, IN WHOLE OR IN PART.  SUBJECT TO SECTION 6(C), THE
AGGREGATE PURCHASE PRICE OF THE SHARES PURCHASED PURSUANT TO THE SECOND CALL
RIGHT SHALL EQUAL (A) IF THE PURCHASER’S EMPLOYMENT IS TERMINATED DUE TO HIS
DEATH, DISABILITY OR RETIREMENT, BY THE COMPANY WITHOUT CAUSE OR BY THE
PURCHASER FOR GOOD REASON, THEIR AGGREGATE FAIR MARKET VALUE AS OF THE
TERMINATION DATE, AND (B) IF THE PURCHASER’S EMPLOYMENT IS TERMINATED BY THE
COMPANY FOR CAUSE OR BY THE PURCHASER WITHOUT GOOD REASON, THE LOWER OF THEIR
AGGREGATE PURCHASE PRICE AND THEIR AGGREGATE FAIR MARKET VALUE AS OF THE
TERMINATION DATE.  IF THE COMPANY FAILS TO GIVE NOTICE THAT IT INTENDS TO
EXERCISE SUCH RIGHT WITHIN THE PERIOD SPECIFIED OR THE COMPANY GIVES NOTICE THAT
IT DOES NOT INTEND TO EXERCISE SUCH RIGHT OR THAT IT INTENDS TO EXERCISE SUCH
RIGHT WITH RESPECT TO ONLY A PORTION OF THE SHARES SUBJECT TO THE SECOND CALL
RIGHT, THE PURCHASER (OR THE PURCHASER’S ESTATE) SHALL BE ENTITLED TO (I) IF THE
PURCHASER’S EMPLOYMENT IS TERMINATED FOR DEATH OR DISABILITY, THEN ON NOTICE
FROM THE PURCHASER (OR THE PURCHASER’S ESTATE) IN WRITING AND DELIVERED TO THE
COMPANY WITHIN 90 DAYS FOLLOWING THE EARLIER OF THE LAST DAY OF THE COMPANY’S
90-DAY NOTICE PERIOD AND THE DATE THE COMPANY DELIVERS WRITTEN NOTICE TO THE
PURCHASER INDICATING WHETHER THE COMPANY WILL EXERCISE ITS RIGHTS UNDER THE
SECOND CALL RIGHT, THE COMPANY SHALL PURCHASE ALL (AND NOT LESS THAN ALL) OF THE
SHARES THEN HELD BY THE PURCHASER (OR THE PURCHASER’S ESTATE), OR (II) RETAIN
THE SHARES WHICH COULD HAVE BEEN ACQUIRED ON EXERCISE THEREOF, SUBJECT TO ALL OF
THE PROVISIONS OF THE AGREEMENT (INCLUDING, BUT NOT LIMITED TO, THE PLAN AS
INCORPORATED BY REFERENCE HEREIN AND THE POST-EMPLOYMENT CALL RIGHT, THE
STOCKHOLDERS AGREEMENT AND ANY OTHER AGREEMENT TO WHICH SUCH COMMON STOCK IS
SUBJECT).  ALL PURCHASES PURSUANT TO THE SECOND CALL RIGHT BY THE COMPANY SHALL
BE IN THE MANNER PRESCRIBED BY SECTION 4(D) HEREOF.


 


(C)           POST-EMPLOYMENT CALL RIGHT.  IF, FOLLOWING ANY TERMINATION OF
EMPLOYMENT, THE PURCHASER COMMITS ANY BREACH OF ANY POST-TERMINATION
NON-COMPETITION, NON-SOLICITATION, CONFIDENTIALLY, OR OTHER SIMILAR AGREEMENT OR
COVENANT WITH THE COMPANY (AS DETERMINED BY THE BOARD IN ITS SOLE DISCRETION),
THEN THE COMPANY SHALL HAVE THE RIGHT TO REPURCHASE ALL OR ANY PORTION OF THE
SHARES THEN HELD BY THE PARTICIPANT, AND SHALL HAVE


 

6

--------------------------------------------------------------------------------


 


90 DAYS FROM THE DATE THE COMPANY BECOMES AWARE OF SUCH BREACH DURING WHICH TO
GIVE NOTICE IN WRITING TO THE PURCHASER (OR THE PURCHASER’S ESTATE) OF ITS
ELECTION TO EXERCISE OR NOT TO EXERCISE SUCH RIGHT, IN WHOLE OR IN PART. 
SUBJECT TO SECTION 6(C), THE AGGREGATE PURCHASE PRICE FOR THE SHARES PURCHASED
PURSUANT TO THE POST-EMPLOYMENT CALL RIGHT SHALL EQUAL THE LOWER OF THEIR
AGGREGATE PURCHASE PRICE AND THEIR AGGREGATE FAIR MARKET VALUE AS OF THE FIRST
DATE OF SUCH BREACH.  IF THE COMPANY FAILS TO GIVE NOTICE THAT IT INTENDS TO
EXERCISE SUCH RIGHT WITHIN THE PERIOD SPECIFIED OR THE COMPANY GIVES NOTICE THAT
IT DOES NOT INTEND TO EXERCISE SUCH OPTION OR THAT IT INTENDS TO EXERCISE SUCH
OPTION WITH RESPECT TO ONLY A PORTION OF THE SHARES SUBJECT TO, THE PURCHASER
(OR THE PURCHASER’S ESTATE) SHALL BE ENTITLED TO RETAIN THE SHARES WHICH COULD
HAVE BEEN ACQUIRED ON EXERCISE THEREOF, SUBJECT TO ALL OF THE PROVISIONS OF THE
AGREEMENT (INCLUDING, BUT NOT LIMITED TO, THE PLAN AS INCORPORATED BY REFERENCE
HEREIN), THE STOCKHOLDERS AGREEMENT AND ANY OTHER AGREEMENT TO WHICH SUCH COMMON
STOCK IS SUBJECT.  ALL PURCHASES PURSUANT TO THE POST-EMPLOYMENT CALL RIGHT BY
THE COMPANY SHALL BE IN THE MANNER PRESCRIBED BY SECTION 4(D) HEREOF.


 


(D)           CLOSING OF PURCHASE; PAYMENT OF PURCHASE PRICE.  SUBJECT TO
SECTION 6, THE CLOSING OF A PURCHASE PURSUANT TO THIS SECTION 4 SHALL TAKE PLACE
AT THE PRINCIPAL OFFICE OF THE COMPANY ON THE TENTH BUSINESS DAY FOLLOWING
WHICHEVER OF THE FOLLOWING IS APPLICABLE:  (I) THE RECEIPT BY THE PURCHASER (OR
THE PURCHASER’S ESTATE) OF THE NOTICE OF THE COMPANY OF ITS EXERCISE OF ITS
RIGHT TO PURCHASE ANY OF THE SHARES PURSUANT TO SECTION 4(A), (B) OR (C), AS THE
CASE MAY BE.  AT THE CLOSING, (I) THE COMPANY, SHALL PAY TO THE PURCHASER (OR
THE PURCHASER’S ESTATE) AN AMOUNT EQUAL TO THE PURCHASE PRICE AS DETERMINED IN
ACCORDANCE WITH SECTION 4(A), (B) OR (C), AS THE CASE MAY BE, AND (II) THE
PURCHASER (OR THE PURCHASER’S ESTATE) SHALL DELIVER TO THE COMPANY SUCH
CERTIFICATES OR OTHER INSTRUMENTS REPRESENTING THE SHARES SO PURCHASED,
APPROPRIATELY ENDORSED BY THE PURCHASER (OR THE PURCHASER’S ESTATE), AS THE
COMPANY MAY REASONABLY REQUIRE.


 


(E)           BOARD DISCRETION.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS SECTION 4, THE BOARD MAY, AT OR AFTER THE CLOSING, WAIVE THE
CALL RIGHTS IN RESPECT OF SHARES UPON TERMINATION OF EMPLOYMENT.


 


(F)            CERTAIN ADJUSTMENTS.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS SECTION 4, IN THE EVENT OF AN ADJUSTMENT EVENT, THE PURCHASE
PRICE PAYABLE PURSUANT TO THIS SECTION 4 (INCLUDING ANY MINIMUM OR MAXIMUM
PURCHASE PRICE SPECIFIED HEREIN OR IN EFFECT AS A RESULT OF A PRIOR ADJUSTMENT)
SHALL BE APPROPRIATELY ADJUSTED AS PROVIDED IN THE PLAN TO REFLECT SUCH EVENT.

 


5.             REPRESENTATIONS AND WARRANTIES OF THE COMPANY.  THE COMPANY
REPRESENTS AND WARRANTS TO THE PURCHASER THAT (A) THE COMPANY HAS BEEN DULY
INCORPORATED AND IS AN EXISTING CORPORATION IN GOOD STANDING UNDER THE LAWS OF
THE STATE OF DELAWARE, (B) THIS AGREEMENT HAS BEEN DULY AUTHORIZED, EXECUTED AND
DELIVERED BY THE COMPANY AND CONSTITUTES A VALID AND LEGALLY BINDING OBLIGATION
OF THE COMPANY ENFORCEABLE AGAINST


 

7

--------------------------------------------------------------------------------


 


THE COMPANY IN ACCORDANCE WITH ITS TERMS, AND (C) THE SHARES, WHEN ISSUED,
DELIVERED AND PAID FOR IN ACCORDANCE WITH THE TERMS HEREOF, WILL BE DULY AND
VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE, AND FREE AND CLEAR OF ANY LIENS OR
ENCUMBRANCES OTHER THAN THOSE CREATED PURSUANT TO THIS AGREEMENT (INCLUDING, BUT
NOT LIMITED TO, THE PLAN AS INCORPORATED BY REFERENCE HEREIN), THE STOCKHOLDERS
AGREEMENT, OR OTHERWISE IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY.


 


6.             CERTAIN RESTRICTIONS ON REPURCHASES.


 


(A)           FINANCING AGREEMENTS, ETC.  NOTWITHSTANDING ANY OTHER PROVISION OF
THIS AGREEMENT (INCLUDING, BUT NOT LIMITED TO, THE PLAN AS INCORPORATED BY
REFERENCE HEREIN), THE COMPANY SHALL NOT BE PERMITTED TO REPURCHASE ANY SHARES
FROM THE PURCHASER TO THE EXTENT THAT (I) SUCH REPURCHASE (OR THE PAYMENT OF A
DIVIDEND BY ANY SUBSIDIARY TO FUND SUCH REPURCHASE) WOULD RESULT IN ANY DEFAULT
OR AN EVENT OF DEFAULT, OR WOULD BE PROHIBITED UNDER, ANY FINANCING OR SECURITY
AGREEMENT OR DOCUMENT ENTERED INTO BY THE COMPANY OR ANY SUBSIDIARY PRIOR TO THE
DATE HEREOF, ANY REFUNDING THEREOF, OR IN CONNECTION WITH THE OPERATIONS OF THE
COMPANY OR ANY SUBSIDIARY FROM TIME TO TIME, IN EACH CASE, AS THE SAME MAY BE
AMENDED, MODIFIED OR SUPPLEMENTED FROM TIME TO TIME (THE “FINANCING
AGREEMENTS”), (II) SUCH REPURCHASE WOULD RESULT IN A VIOLATION OF ANY LAW,
STATUTE, RULE, REGULATION, POLICY, ORDER, WRIT, INJUNCTION, DECREE OR JUDGMENT
PROMULGATED OR ENTERED BY ANY FEDERAL, STATE, LOCAL OR FOREIGN COURT OR
GOVERNMENTAL AUTHORITY APPLICABLE TO THE COMPANY OR ANY SUBSIDIARY OR ANY OF ITS
OR THEIR PROPERTY, (III) SUCH REPURCHASE WOULD VIOLATE ANY OF THE TERMS OR
PROVISIONS OF THE CERTIFICATE OF INCORPORATION OF THE COMPANY, OR (IV) THE
COMPANY HAS NO FUNDS LEGALLY AVAILABLE THEREFOR UNDER THE GENERAL CORPORATION
LAW OF THE STATE OF DELAWARE.


 


(B)           DELAY OF REPURCHASE.  IN THE EVENT THAT A REPURCHASE BY THE
COMPANY OTHERWISE PERMITTED UNDER SECTION 4 IS PREVENTED SOLELY BY THE TERMS OF
SECTION 6(A), (I) SUCH REPURCHASE WILL BE POSTPONED AND WILL TAKE PLACE WITHOUT
THE APPLICATION OF FURTHER CONDITIONS OR IMPEDIMENTS (OTHER THAN AS SET FORTH IN
SECTION 4 OR IN THIS SECTION 6) AT THE FIRST OPPORTUNITY WHEN THE COMPANY HAS
FUNDS LEGALLY AVAILABLE THEREFOR AND WHEN SUCH REPURCHASE WILL NOT RESULT IN ANY
DEFAULT, EVENT OF DEFAULT OR VIOLATION UNDER ANY OF THE FINANCING AGREEMENTS OR
IN A VIOLATION OF ANY TERM OR PROVISION OF THE CERTIFICATE OF INCORPORATION OF
THE COMPANY AND (II) SUCH REPURCHASE OBLIGATION SHALL RANK AGAINST OTHER SIMILAR
REPURCHASE OBLIGATIONS WITH RESPECT TO SHARES OF COMMON STOCK ACCORDING TO
PRIORITY IN TIME OF THE EFFECTIVE DATE OF THE TERMINATION OF EMPLOYMENT GIVING
RISE TO SUCH REPURCHASE; PROVIDED, THAT ANY SUCH REPURCHASE OBLIGATIONS AS TO
WHICH A COMMON DATE DETERMINES PRIORITY SHALL BE OF EQUAL PRIORITY AND SHALL
SHARE PRO RATA IN ANY REPURCHASE PAYMENTS MADE PURSUANT TO CLAUSE (I) OF THIS
SECTION 6(B); AND PROVIDED, FURTHER, THAT ANY REPURCHASE COMMITMENT ARISING FROM
DEATH, DISABILITY, OR RETIREMENT OR THE COMPARABLE PROVISIONS OF ANY OTHER
APPLICABLE SUBSCRIPTION AGREEMENTS SHALL HAVE PRIORITY OVER ANY OTHER REPURCHASE
OBLIGATION.


 

8

--------------------------------------------------------------------------------


 


(C)           PURCHASE PRICE ADJUSTMENT.  IN THE EVENT THAT A REPURCHASE OF
SHARES FROM THE PURCHASER IS DELAYED PURSUANT TO THIS SECTION 6, THE PURCHASE
PRICE PER SHARE WHEN THE REPURCHASE OF SUCH SHARES EVENTUALLY TAKES PLACE AS
CONTEMPLATED BY SECTION 6(B) SHALL EQUAL THE SUM OF (I) THE PURCHASE PRICE
DETERMINED IN ACCORDANCE WITH SECTION 4 AT THE TIME THAT THE REPURCHASE OF SUCH
SHARES WOULD HAVE OCCURRED BUT FOR THE OPERATION OF THIS SECTION 6, PLUS (II) AN
AMOUNT EQUAL TO INTEREST ON SUCH PURCHASE PRICE FOR THE PERIOD FROM THE DATE ON
WHICH THE COMPLETION OF THE REPURCHASE WOULD HAVE TAKEN PLACE BUT FOR THE
OPERATION OF THIS SECTION 6 TO THE DATE ON WHICH SUCH REPURCHASE ACTUALLY TAKES
PLACE (THE “DELAY PERIOD”) AT A RATE EQUAL TO THE AVERAGE ANNUAL COST TO THE
COMPANY OF ITS AND ITS SUBSIDIARIES BANK INDEBTEDNESS OBLIGATIONS OUTSTANDING
DURING THE DELAY PERIOD OR, IF THERE ARE NO SUCH OBLIGATIONS OUTSTANDING, ONE
PERCENTAGE POINT GREATER THAN THE AVERAGE PRIME RATE CHARGED DURING SUCH PERIOD
BY ANY NATIONALLY RECOGNIZED BANK DESIGNATED BY THE COMPANY.


 


7.             MISCELLANEOUS.


 


(A)           BINDING EFFECT; BENEFITS; ASSIGNABILITY.  THIS AGREEMENT SHALL BE
BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES TO THIS AGREEMENT AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS.  NOTHING IN THIS AGREEMENT, EXPRESS OR
IMPLIED, IS INTENDED OR SHALL BE CONSTRUED TO GIVE ANY PERSON OTHER THAN THE
PARTIES TO THIS AGREEMENT OR THEIR RESPECTIVE SUCCESSORS OR ASSIGNS ANY LEGAL OR
EQUITABLE RIGHT, REMEDY OR CLAIM UNDER OR IN RESPECT OF ANY AGREEMENT OR ANY
PROVISION CONTAINED HEREIN.  NEITHER THIS AGREEMENT NOR ANY RIGHT, REMEDY,
OBLIGATION OR LIABILITY ARISING HEREUNDER OR BY REASON HEREOF SHALL BE
ASSIGNABLE BY THE COMPANY OR THE PURCHASER WITHOUT THE PRIOR WRITTEN CONSENT OF
THE OTHER PARTY.


 


(B)           AMENDMENT.  THIS AGREEMENT MAY BE AMENDED, MODIFIED OR
SUPPLEMENTED ONLY BY A WRITTEN INSTRUMENT EXECUTED BY THE PURCHASER AND THE
COMPANY.  THE PARTIES HERETO ACKNOWLEDGE THAT THE COMPANY’S CONSENT TO AN
AMENDMENT OR MODIFICATION OF THIS AGREEMENT IS SUBJECT TO THE TERMS AND
PROVISIONS OF THE FINANCING AGREEMENTS.


 


(C)           DELEGATION BY THE BOARD.  ALL OF THE POWERS, DUTIES AND
RESPONSIBILITIES OF THE BOARD SPECIFIED IN THIS AGREEMENT MAY, TO THE FULL
EXTENT PER­MITTED BY APPLICABLE LAW, BE EXERCISED AND PERFORMED BY ANY DULY
CONSTITUTED COMMITTEE THEREOF TO THE EXTENT AUTHORIZED BY THE BOARD TO EXERCISE
AND PERFORM SUCH POWERS, DUTIES AND RESPONSIBILITIES.


 


(D)           SECTION AND OTHER HEADINGS, ETC.  THE SECTION AND OTHER HEADINGS
CONTAINED IN THIS AGREEMENT ARE FOR REFERENCE PURPOSES ONLY AND SHALL NOT AFFECT
THE MEANING OR INTERPRETATION OF THIS AGREEMENT.


 


(E)           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL AND ALL OF WHICH
TOGETHER


 

9

--------------------------------------------------------------------------------


 


SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.  THE PARTIES HERETO AGREE TO
ACCEPT A SIGNED FACSIMILE COPY OF THIS AGREEMENT AS A FULLY BINDING ORIGINAL.

— Signature page follows —

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Purchaser have executed this Agreement
as of the date first above written.

 

 

 

 

LHP HOLDING CORP.

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

PURCHASER

 

 

 

«Name»

 

 

 

By:

 

 

 

 

as Attorney-in-Fact

 

 

Name:

 

 

 

Number of Shares

 

of Common Stock to be

 

Purchased:

«Shares»

 

 

Aggregate Purchase

 

Price for Shares:

$«Share_Amount»

 

 

11

--------------------------------------------------------------------------------